Citation Nr: 1129456	
Decision Date: 08/10/11    Archive Date: 08/24/11

DOCKET NO.  06-13 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a respiratory disability.

2.  Whether new and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disability.

3.  Entitlement to service connection for a respiratory disability. 

4.  Entitlement to service connection for an acquired psychiatric disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1950 to July 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2005 and November 2005 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The Board notes that the Veteran has actually claimed service connection for pneumonia, pleuritis, bronchitis, asthma, posttraumatic stress disorder (PTSD), depression, and anxiety.  The Board notes that several of these disabilities have overlapping symptoms.  The Court of Appeals for Veterans Claims (Court) has indicated that a claimant does not file a claim to receive benefits only for a particular psychiatric diagnosis, but rather for the affliction his mental condition, however diagnosed, causes him.  Clemons v. Shinseki, 23 Vet.App. 1 (2009).  Therefore in the same line of thought, the Board has combined the Veteran's claimed disabilities with the same symptomatology and re-characterized the claim as one for service connection for a respiratory disability and service connection for an acquired psychiatric disability.  

The Board acknowledges a September 2006 statement by the Veteran requesting an earlier effective date for his non-service connected pension.  This issue is referred to the RO for appropriate disposition.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for an acquired psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  A March 2002 rating decision denied service connection for pneumonia, chronic bronchitis, pleuritis, asthma, anxiety, and depression; the Veteran did not file a timely notice of disagreement regarding that decision.

2.  Evidence that relates to an unestablished fact necessary to substantiate the claim and that raises a reasonable possibility of substantiating the claim of service connection for a respiratory disability has been received since the March 2002 rating decision.

3.  Evidence that relates to an unestablished fact necessary to substantiate the claim and that raises a reasonable possibility of substantiating the claim of service connection for an acquired psychiatric disability has been received since the March 2002 rating decision.

4.  The Veteran was diagnosed with pneumonia in October 1950 while on active service.  

5.  The Veteran has a current respiratory disability manifested by a reduction in his diffusion capacity that is causally related to his active service.


CONCLUSIONS OF LAW

1.  The March 2002 rating decision denying service connection for pneumonia, chronic bronchitis, pleuritis, asthma, anxiety, and depression became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).
 
2.  New and material evidence has been received since the March 2002 denial of service connection to reopen a claim of service connection for a respiratory disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.303 (2010).

3.  New and material evidence has been received since the March 2002 denial of service connection to reopen a claim of service connection for an acquired psychiatric disability.  38 U.S.C.A. §§ 1110, 5103, 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.303 (2010).

4.  The criteria for service connection for a respiratory disability manifested by a reduction in his diffusion capacity have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the veteran of information and evidence necessary to substantiate the claim and redefined its duty to assist her in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2009).  Given the favorable disposition of the action here, which is not prejudicial to the veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the claims; the Board also notes the favorable disposition regarding the service connection claims the decision has resulted in a full grant of benefits regarding the respiratory disability and a remand for further development regarding the psychiatric disability.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

Reopening Service Connection - Laws and Regulations

The Veteran's claims to reopen involve underlying claims of service connection for a respiratory disability and a psychiatric disability.  Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A review of the record shows that claims for service connection for a respiratory disability and a psychiatric disability were originally denied in March 2002.  The Veteran was informed of that decision in a March 2002 notification letter.  The Veteran did not file a notice of disagreement regarding the March 2002 decision within one year from the date of the notification of the rating decision to appeal the denial of the claim.  Therefore, that decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When an appellant seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured after the last disallowance is "new and material."  

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1990).  Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been received, the claim must be reopened and VA may then proceed to the merits of the claim on the basis of all the evidence of record.  The Court has held that there is a very low threshold for reopening claims, stating that the requirements in the regulations that the evidence "raises a reasonable possibility of substantiating the claim" should be read as enabling reopening rather than precluding it.  Shade v Shinseki, 24 Vet. App. 110 (2010).

Reopening Service Connection for a Respiratory Disability

In this case, the RO denied service connection for a respiratory disability in the prior final March 2002 decision, finding that no evidence showed that the Veteran had a current respiratory disability that was caused by or had its onset during service.  The Veteran submitted a claim to reopen in January 2005 and the RO reopened the claim in July 2005, but denied the claim on the merits.  The present appeal ensued.  Regardless of the RO's determination, the Board is not bound by that determination as to whether the claim should be reopened, and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Since the prior final rating decision in June 2007, VA has received additional evidence, including private treatment records addressing the Veteran's respiratory disabilities, testimony before a Decision Review Officer, and a June 2010 VA examination that found it at least as likely as not that 10 percent of any reduction in the Veteran's diffusion capacity was due to service.  This evidence constitutes new evidence as it was not previously submitted to agency decisionmakers.  It is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  The VA examination related the Veteran's current disability to his pneumonia in service.  As the Board must presume the credibility of the evidence, the evidence raises a reasonable possibility of substantiating the claim.  The evidence shows a link between the Veteran's service and his disability.  The lack of a current respiratory disability that was related to service was one reason for denial in the previous March 2002 rating decision.  Therefore, the Board finds that new and material evidence has been received to reopen the previously denied claim of service connection for a respiratory disability.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Reopening Service Connection for an Acquired Psychiatric Disability

In this case, the RO denied service connection for a psychiatric disability in the prior final March 2002 decision, finding that no evidence showed that the Veteran had a current psychiatric disability that was caused by or had its onset during service.  The Veteran submitted a claim to reopen in January 2005 and the RO reopened the claim in July 2005, but denied the claim on the merits.  The present appeal ensued.  Again, regardless of the RO's determination, the Board is not bound by that determination as to whether the claim should be reopened, and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Since the prior final rating decision in March 2002, VA has received additional evidence, including VA treatment records, private treatment records, lay statements, and testimony before a Decision Review Officer.  The private medical records include a December 2007 letter noting that the Veteran's current psychiatric symptoms could have had their seed in his traumatic experiences during service. This evidence constitutes new evidence as it was not previously submitted to agency decisionmakers.  It is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  The private medical record shows a relationship between the Veteran's psychiatric symptoms and his service.  As the Board must presume the credibility of the evidence, the evidence raises a reasonable possibility of substantiating the claim.  The evidence shows a possible link between the Veteran's service and his psychiatric disabilities.  The lack of a relationship between the disabilities and service was one reason for denial in the previous March 2002 rating decision.  Therefore, the Board finds that new and material evidence has been received to reopen the previously denied claim of service connection for a psychiatric disability.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Service Connection for a Respiratory Disability

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board is to consider all lay and medical evidence as it pertains to the issues.   38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown,         10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Service treatment records show a diagnosis of primary atypical pneumonia in October 1950.  The Veteran was treated with penicillin and pain relievers.  Chest x-rays showed diffuse clouding in the left lower lobe.  

During a July 2009 VA examination the Veteran was diagnosed with pleural asbestoses with bilateral pleural calcifications, recurrent bronchitis, and known scarring at the left lung base.  The Veteran's private treatment records support these diagnoses.  In June 2010, the examiner provided an addendum opinion to the July 2009 examination.  The examiner opined that, although most of the Veteran's respiratory limitations are based upon an obstructive pulmonary problem and recognizing that there may have been some residual from the left lower lobe pneumonia during service, it is at least as likely as not that 10 percent of any reduction in the Veteran's diffusion capacity was due to the service event.  The Board notes that there is no contrary nexus opinion of record.  

Given the evidence of a disease during service, a current disability, and a competent and credible medical opinion relating some of the Veteran's current disability to service, resolving any reasonable doubt in the Veteran's favor, the Board finds that service connection for a respiratory disability manifested by a reduction in his diffusion capacity is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

New and material evidence having been received, service connection for a respiratory disability is considered reopened.  

New and material evidence having been received, service connection for an acquired psychiatric disability is considered reopened.  

Service connection for a respiratory disability manifested by a reduction in the Veteran's diffusion capacity is granted.


REMAND

Upon preliminary review, the Board finds that further development is necessary before a decision on the merits may be made regarding an acquired psychiatric disability.  The Veteran consistently asserts that while on board the USS Boxer in January or February 1951, the Veteran was almost hit by a Corsair when it attempted to land.  The plane veered off course and crashed into a catwalk.  

The RO attempted to verify this stressor.  The National Archives and Records Administration could not verify the stressor.  They suggested however that VA contact the Naval Aviation History Branch, Naval History & Heritage Command, located at 805 Kidder Breese Street, SE, Washington Navy Yard, Washington, DC 20374, to determine if the plane crash had a non-combat related accident report related to the squadron designation.  Any attempt to accomplish this verification is not documented in the claims file.  

Additionally, the Veteran has been diagnosed with schizophrenia, anxiety disorder, and depression.  Although the Veteran was provided a VA examination, the examiner did not address all three of these diagnosed disabilities.  Rather, the examiner diagnosed the Veteran with schizophrenia and did not provide an opinion regarding the etiology or onset of the Veteran's psychiatric disabilities.  Therefore, the RO should attempt to verify the stressor and then provide the Veteran with a VA examination to determine whether the Veteran has PTSD that is related to a verified stressor or has a separate psychiatric disability that is causally or etiologically related to service.

Accordingly, the issue of service connection for a psychiatric claim is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. The RO/AMC should attempt to verify that a Corsair crashed on the deck of the USS Boxer in January or February 1951.  The RO/AMC should specifically contact the Naval Aviation History Branch, Naval History & Heritage Command, located at 805 Kidder Breese Street, SE, Washington Navy Yard, Washington, DC 20374, to determine if the plane crash had a non-combat related accident report related to the squadron designation.  All attempts to verify this stressor should be documented.

2.  The Veteran should then be scheduled for a VA psychiatric examination to ascertain the nature and etiology of any current psychiatric disability, to specifically include PTSD, anxiety, depression, or schizophrenia.  The examiner should review the relevant documents in the claims file in conjunction with the examination, examine the Veteran, conduct any tests deemed medically advisable, and render a diagnosis(es) for any current psychiatric disability.  The examiner is asked to provide the following opinions: 

A.  If the Veteran's stressor has been verified and the Veteran has been diagnosed with PTSD, the examiner should determine is it at least as likely as not (a 50 percent or higher degree of probability) that PTSD is related to reported in-service stressors?

B.  Regarding any other psychiatric disabilities, to include an anxiety disorder, depression, and schizophrenia, is it at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's psychiatric disability had its onset during service or is causally and etiologically related to service?

A complete rationale should be provided for any opinion offered.

3.  After completion of the above and any other development the RO/AMC should deem necessary, the RO/AMC should review the expanded record and determine if service connection is warranted for a psychiatric disability.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


